Citation Nr: 0406088	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hay fever.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a fungus infection 
of the left foot.  

3.  Entitlement to service connection for cellulites of the 
face.  

4.  Entitlement to service connection for cold injuries of 
the feet, claimed as frostbite.  

5.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1962.  

In January 1963, the Board of Veterans Appeals (Board) denied 
service connection for hay fever and for a fungus infection 
of the left foot.  

This matter comes before the Board on appeal from a November 
2002 decision by the RO which, in part, found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for hay fever and a fungus infection 
left of the left foot, and denied service connection for 
cellulitis of the face, frostbite of the feet, and an eye 
disorder.  A personal hearing at the RO was held in March 
2003.  A videoconference hearing before the undersigned 
member of the Board was held in July 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of these claims 
have been obtained by VA.  

2.  Service connection for hay fever and a fungus infection 
of the left foot was denied by the Board in January 1963.  

3.  The additional evidence received since the January 1963 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  

4.  The veteran is not shown to have cellulitis of the face 
at present which is related to service.  

5.  The veteran is not shown to have frostbite of the feet at 
present which is related to service.  

6.  The veteran is not shown to have an eye disorder at 
present which is related to service.  


CONCLUSIONS OF LAW

1.  The January 1963 Board decision which denied service 
connection for hay fever and a fungus infection of the left 
foot is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hay fever.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2003).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for a fungus infection 
of the left foot.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2003).  

4.  The veteran does not have cellulites of the face due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).  

5.  The veteran does not have frostbite of the feet due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).  

6.  The veteran does not have an eye disorder due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran was specifically advised of VA's duty to assist 
under VCAA by letter in November 2002.  

Here, the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The discussions 
as contained in the November 2002 rating action and the April 
2003 statement of the case (SOC) provided the veteran and his 
representative with sufficient information regarding the 
applicable rules.  These documents provided notice of what 
was revealed by the evidence of record and why this evidence 
was insufficient to reopen his claims or to grant service 
connection for the remaining issues.  The VCAA letter also 
notified him of which evidence was to be provided by the 
veteran and which by the VA.  In response to that letter, the 
veteran stated that he had no additional evidence to submit 
and that he wanted his claim to proceed.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  The veteran 
also testified at a personal hearing at the RO in March 2003 
and before the undersigned member of the Board in October 
2003.  

In this case, the veteran was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to reopened claims and to service 
connection on a direct basis, and was given ample time to 
respond.  "The record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the request to all of the 
issues as stated on the first page of this decision.  
Accordingly, appellate review may proceed without prejudice 
to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

Service connection for hay fever and a fungus infection of 
the left foot was denied by the Board in January 1963.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim is pertinent in 
the consideration of the issue on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the appellant did not request reconsideration of 
the Board's decision and no other exception to finality 
apply.  Hence, the 1963 Board decision is final as to the 
evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  New and material 
evidence is defined by regulations as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the January 1963 Board 
decision included the veteran's service medical records, May 
1962 VA dermatological and EENT examination reports, and a 
transcript of a September 1962 personal hearing at the RO.  

The service medical records showed that the veteran was seen 
on several occasions for hay fever, primarily in the early 
spring and summer.  He was also treated on a couple of 
occasions for an abscess on the left foot due to an unknown 
organism.  When evaluated at an allergy clinic in May 1959, 
the veteran completed a comprehensive questionnaire in which 
he reported that his allergies began about six years earlier 
when he was in high school, and that his symptoms worsened as 
the weather got warmer.  He reported that he missed several 
days of school because of his allergies, especially in the 
spring, but never had a serious asthma attack.  He also 
reported an allergy to fresh fruits and said that it began 
about the same time as his other allergies.  The veteran was 
treated with medications and returned to duty on each 
occasion.  

Service medical records also show that he developed an 
abscess in his left foot and was hospitalized for incision 
and drainage in September 1961.  The abscess subsided with 
treatment and he was discharged to light duty on the fourth 
day.  On follow-up in October 1961, the veteran reported that 
his left foot was "okay."  His separation examination in 
February 1962 showed no pertinent complaints or abnormalities 
of the face, nose, sinuses, feet, or skin.  

The VA eyes, ears, nose and throat (EENT) examination in May 
1962 showed some nasal bogginess which was overly moist and 
slightly congested.  There was no pus or crusting in the 
nasal meati.  The nasal septum was moderately deflected to 
the right side anteriorly, and was considerably obstructive 
on the right.  The left side showed good aeration.  The 
faucial tonsils were good, the pharynx mucosa was slightly 
injected, boggy, but showed no increase in lymphoid elements.  
There was no post-nasal drip.  The frontal and maxillary 
sinuses transilluminated well and clearly, and the right 
sinuses were slightly smaller than the left.  The diagnoses 
included congenital cataract, bilaterally, very mild; chronic 
catarrhal conjunctivitis, mild; vaso-motor rhinitis, chronic, 
and chronic vaso-motor pharyngitis.  The examiner suggested 
that the veteran try a course of antihistamines, but 
recommended no specific treatment.  

The May 1962 dermatological examination showed a group of 
vesicles in the center plantar surface of the left foot in a 
1.5-cm area, slightly scaling third and fourth interspaces of 
the left foot, a 1-cm postoperative macular scar on the 
lateral surface of the foot.  The toenails were normal.  The 
impression was mild fungus infection in the plantar and 
inter-digital region of the left foot.  

The veteran testified at the personal hearing in September 
1962, that he could not recall what he told doctors about his 
medical history in service, but said that he did not have any 
allergies before he entered military service.  

In January 1963, the Board found that his pre-existing hay 
fever was not aggravated by service and that there was no 
evidence of a chronic fungus infection in service.  Service 
connection for hay fever and a fungus infection of the left 
foot was denied. 

The evidence added to the record since the January 1985 Board 
decision includes a May 1991 private medical report and 
transcripts of personal hearing, one before a hearing officer 
at the RO and the other before the undersigned member of the 
Board via videoconference.  

The private medical report shows that the veteran was 
prescribed Seldane for allergic symptoms in May 1991.  There 
is no diagnosis or indication of the nature of the allergy.  

At the RO hearing, the veteran testified about his allergy 
and foot problems during service.  He said that he was 
treated by a private doctor after service, but that he could 
not remember the doctor's name and was not sure if he was 
alive.  The representative stated that the veteran would 
attempt to obtain any private medical records and an opinion.  
The veteran's testimony at the hearing before the undersigned 
member of the Board was essentially the same as at the 
earlier RO hearing.  

The additional medical records and testimony, while "new" 
to the extent that they were not previously reviewed, merely 
supplement the information which was previously considered.  
The report and testimony do not offer any new probative 
information relating the veteran's current allergy to 
military service and is merely cumulative of evidence already 
of record.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information relating the veteran's current 
allergies to military service and is merely cumulative of 
evidence already of record.  In summary, the Board finds that 
the additional evidence is not new and material, since it 
does not include competent medical findings linking his 
current allergies to service or include any medical evidence 
of a current fungal disorder of the left foot.  Accordingly, 
a basis to reopen the claims of service connection for hay 
fever and a fungus infection of the left foot have not been 
presented.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  



Cellulitis

The service medical records show that the veteran was 
hospitalized for swelling and pain over the left side of his 
face in January 1962.  There was a gradual improvement and 
clearing of the facial edema and tenderness with medications 
and hot compresses over several days.  He was asymptomatic 
and afebrile with no evidence of cellulitis when he was 
returned to full duty on the ninth day.  The diagnosis was 
cellulitis of the face without lymphangitis.  The service 
medical records show no further complaints, treatment, or 
abnormalities referable to any facial swelling or cellulitis.  
His separation examination in February 1962 showed his face 
was normal.  Likewise, the veteran made no mention of any 
related problems when examined by VA in May 1962, and no 
pertinent abnormalities were noted at that time.  

At the personal hearings, the veteran testified that he had 
occasional pain on the left side of his face, but that it 
didn't bother him enough to tell any of the VA doctors he had 
seen over the years.  In fact, he said that he had never 
sought medical attention for any residual symptoms since his 
discharge from service.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Here, the veteran has not presented any 
competent medical evidence of a current disability.  
Therefore, in the absence of evidence of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Frostbite

The veteran's service medical records are silent for any 
treatment or diagnosis for frostbite of the feet during 
military service.  While the service records show that he was 
seen on numerous occasions for various maladies, including a 
right ankle sprain, an abscess on the left foot, a wart on 
his right great toe, and flat feet, they do not show any 
treatment or diagnosis for frostbite.  The service medical 
records show that he was seen on two consecutive days in 
December 1958 for a "burning foot."  The dressing was 
changed and there were no further complaints, treatment, or 
abnormalities noted during service.  There were no other 
clinical findings or diagnosis offered for his "burning 
foot" complaints, and no other symptoms referable to 
frostbite of the feet during his more than three years of 
remaining service.  His separation examination in February 
1962 showed that his feet were normal, and there was no 
evidence of frostbite of the feet on VA dermatological 
examination in May 1962.  

At a personal hearings in November 2002 and March 2003, the 
veteran testified that he was seen for swelling and 
discoloration in at least one of his feet during service, but 
that he couldn't recall if his problem was bilateral or just 
in the left foot, or if he was told that he had frostbite of 
the feet.  He also testified that he had not been treated for 
any residuals of frostbite of the feet since his discharge 
from service.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to testify to the 
fact that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Moreover, no evidence 
has been submitted to show that he has any residuals of 
frostbite of the feet.  

The Board points out that the veteran was notified of the 
need to submit evidence of a current disability and an 
opinion relating any such disability to military service by 
letter in November 2002.  This point was again emphasized at 
the personal hearing in March 2003, at which time the 
representative indicated that the veteran would attempt to 
obtain the necessary information.  However, he subsequently 
informed the RO that he had no additional evidence to submit 
and said that he wanted his appeal to go forward based on the 
evidence of record.  

Inasmuch as there is no evidence of frostbite of the feet in 
service or at present, and no competent medical evidence 
relating any current foot symptoms to military service, the 
Board finds that there is no basis to grant service 
connection for frostbite of the feet.  

Eye Disorder

The service medical records show that the veteran was treated 
for a furuncle on the inner canthus, near the lacrimal duct 
of the left upper eyelid in September 1961.  There were no 
complaints or findings of any impairment of vision.  The 
veteran was placed on antihistamines, erythromycin, and hot 
compresses and responded well to the antibiotics.  The 
furuncle ruptured spontaneously and was drained.  The veteran 
was discharged to full duty on the third day.  The service 
medical record show no further complaints, treatment, or 
abnormalities referable to any eye problems during service.  
His separation examination in February 1962 showed his eyes 
were normal, and uncorrected distant vision was 20/20, 
bilaterally.  

VA examination in May 1962 showed uncorrected vision of 
20/20, bilaterally, very mild congenital cataracts, 
bilaterally, and mild, chronic catarrhal conjunctivitis.  

At the personal hearing in July 2003, the veteran testified 
that vision in his right eye was not as good as in his left 
eye, and that he was told that he needed to have his eyes 
checked every two years.  He was not sure why his vision was 
decreased in the right eye.  

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (2003).  Furthermore, there must be a 
present disability.  Boyer v. West, 210 F. 3d 1351 (2000).  

Here, there is no evidence of eye disability at present.  The 
veteran was treated for a furuncle on his left eye lid during 
service which resolved and there was no evidence of any eye 
disorder or impairment of vision at the time of his discharge 
from service.  Other than some noted redness and tearing when 
treated for the furuncle and for his allergies in service, 
the service medical records show no injury and, more 
importantly, no impairment of vision in either eye.  VA 
examination shortly after discharge from service noted very 
mild congenital cataracts.  Congenital defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2003).  The veteran testified that since his 
discharge from service, he has not had any significant 
problems or sought any medical attention for any eye 
problems.  Although he now reports some decreased vision in 
his right eye, he does not know what the reason is.  

While the veteran believes that he has an eye disorder at 
present which is related to military service, he has 
presented no competent evidence to support that assertion.  
The veteran, as a layman, is not competent to provide an 
opinion regarding an issue involving medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. Brown, 9 Vet. 
App. 341 (1996).  Therefore, in the absence of evidence of a 
present eye disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hay fever, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a fungus infection of the 
left foot, the appeal is denied.  

Service connection for cellulites of the face is denied.  

Service connection for a bilateral foot disability, claimed 
as frostbite of the feet, is denied.  

Service connection for an eye disorder is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



